      Case 2:20-cv-00763-DWL Document 29 Filed 10/05/20 Page 1 of 4



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Elise M. Kinsey,                                    No. CV-20-00763-PHX-DWL
10                  Plaintiff,                           ORDER
11   v.
12   Allied Universal Security, et al.,
13                  Defendants.
14
15          On September 18, 2020, the Court issued an order directing Plaintiff, who is
16   proceeding pro se, to show cause why this action should not be dismissed due to her failure

17   to provide her initial disclosures under the Mandatory Initial Discovery Pilot Program
18   (“MIDP”), which were due in May 2020, and due to her failure to respond to multiple

19   requests from Defendants’ counsel to meet-and-confer about scheduling and discovery

20   issues. (Doc. 25.) The order stated that, unless Plaintiff filed “both (1) a response and (2)
21   proof of service of her mandatory initial disclosures” within 14 days, this action would be
22   dismissed. (Id. at 3.)

23          Plaintiff has now filed a variety of responsive materials. First, she has filed a motion

24   requesting permission to issue a subpoena to “Valley Metro RPTA” for certain video

25   footage. (Doc. 26.) Second, she has filed a “Motion to Submit Evidence,” which appears

26   to be a request to submit flash drives to the Court and Defendants for reasons that are not
27   entirely clear. (Doc. 27.) Third, she has filed a document entitled “Submission In Ex
28   Parte,” which the Clerk of Court docketed as a response to the order to show cause. (Doc.
      Case 2:20-cv-00763-DWL Document 29 Filed 10/05/20 Page 2 of 4



 1   28.) Although this document is not a model of clarity, it seems to set forth the following
 2   arguments and statements: (1) Plaintiff’s MIDP disclosures are not yet due because of the
 3   “Judiciary order extending discovery conclusion dated April 23, 2021” and because “there
 4   was an extension on discovery presentation”; (2) Plaintiff was recently stranded in the heat
 5   for eight days and has experienced related health problems and “financial setbacks”; (3)
 6   Plaintiff didn’t respond to some of Defendants’ meet-and-confer inquiries because “[t]he
 7   defendants are conducting themselves in an unscrupulous manner and haven’t posed any
 8   questions requiring a response” and didn’t respond to other inquiries from Defendants
 9   because she either “never received a copy” or the inquiries were “embedded” within
10   lengthy evidentiary disclosures; and (4) Plaintiff has experienced various technology
11   issues, including that “Google shut down” her accounts (thereby “erasing all plaintiffs[’]
12   evidentiary documentation”), she responded by filing a complaint against Google with the
13   FBI, and she only regained access to her email accounts a few weeks ago. (Id. at 1.)
14   Plaintiff also uses her letter to describe additional incidents in which Defendants allegedly
15   harassed her. (Id. at 2-3.)
16          Plaintiff’s response is unsatisfactory. The Court did not extend the deadline for
17   providing initial disclosures under the MIDP. That deadline expired in May 2020.
18   Although Plaintiff’s response refers to the April 2021 deadline specified in the scheduling
19   order, that is the deadline for the completion of fact discovery, not the deadline for
20   providing initial MIDP disclosures.
21          Plaintiff’s excuses for failing to respond to Defendants’ inquiries also ring hollow.
22   Although Plaintiff is proceeding pro se, she is still expected to cooperate in the discovery
23   process. She chose to initiate this action by suing Defendants for money damages and
24   Defendants are entitled to discovery to understand the basis for her claims.
25          Finally, although the Court is sympathetic to Plaintiff’s financial and personal
26   circumstances, as well as her frustration with dealing with technological issues, the Court
27   is unwilling to accept that Google is the true culprit here and that Defendants should be
28   forced to wait indefinitely for discovery—particularly discovery that was due months


                                                 -2-
      Case 2:20-cv-00763-DWL Document 29 Filed 10/05/20 Page 3 of 4



 1   ago—so Plaintiff can see how her request for an FBI investigation of Google plays out.
 2          On this record, there would be ample justification to dismiss this action at this
 3   juncture. The order to show cause stated that, if Plaintiff did not provide proof of service
 4   of her MIDP disclosures within 14 days, the action would be dismissed. Plaintiff has not
 5   provided such proof. Nor has Plaintiff adequately explained her meet-and-confer failures.
 6   Nevertheless, given Plaintiff’s status as a pro se litigant, the fact her non-compliance with
 7   her discovery obligations may have been based on a misinterpretation of the scheduling
 8   order (a misinterpretation this order seeks to correct), and the fact she attempted to respond
 9   to the order to show cause, she will be given one more opportunity to come into
10   compliance.
11          Accordingly,
12          IT IS ORDERED that, within 10 days of the issuance of this order, Plaintiff must
13   (1) provide her initial MIDP disclosures to Defendants (which cannot consist of simply
14   mailing a flash drive to Defendants) and (2) file proof of service on the docket. If Plaintiff
15   is unable to comply with these requirements—and even if the failure is due to the
16   technological and financial issues discussed in her response—the Court will have no choice
17   but to dismiss this action without prejudice. As noted, Defendants are entitled to basic
18   information about Plaintiff’s claims in order to properly defend themselves.
19          IT IS FURTHER ORDERED that, if Plaintiff timely provides her MIDP
20   disclosures to Defendants and files proof of service on the docket but Defendants believe
21   the disclosures are inadequate, they may file a motion to that effect. Any such motion must
22   be filed within 14 days of receipt of Plaintiffs’ MIDP disclosures and must include a copy
23   of the actual disclosures. No response or reply may be filed.
24          …
25          …
26          …
27          …
28          …


                                                 -3-
      Case 2:20-cv-00763-DWL Document 29 Filed 10/05/20 Page 4 of 4



 1         IT IS FURTHER ORDERED that Plaintiff’s motions (Docs. 26, 27) are denied
 2   without prejudice. The Court will not address any motions until Plaintiff comes into
 3   compliance with her MIDP obligations.
 4         Dated this 5th day of October, 2020.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -4-
